
	

114 S3206 IS: Driving Innovation and Growth in Internet Technology and Launching Universal Access to the Global Economy (DIGITAL AGE) Act of 2016
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3206
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To promote worldwide access to the Internet, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Driving Innovation and Growth in Internet Technology and Launching Universal Access to the Global Economy (DIGITAL AGE) Act of 2016.
 2.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 3.PurposeThe purpose of this Act is to support and enhance existing United States Government efforts to expand access to the Internet for people living in developing countries as a means to catalyze innovation and economic growth, promote democracy and good governance, create new educational opportunities, improve health outcomes, and strengthen global research networks.
 4.FindingsCongress makes the following findings: (1)Internet access has been a driver of economic activity around the world. Unbounded by national borders, it contains the potential to significantly reduce global economic inequality.
 (2)Of more than 7,000,000,000 people in the world, 3,200,000,000 were using the Internet by 2015. 40 percent of the world’s population is now online, a seven-fold increase since the year 2000. 2,000,000,000 of these people live in developing countries.
 (3)Nevertheless, more than half of the world’s population remains offline, living without the economic and social benefits of the Internet, and developing countries remain far behind global averages in terms of connectivity, creating a global digital divide. By the end of 2015, more than 80 percent of households in the developed world had Internet access, compared with just 34 percent of households in developing countries and just 7 percent of households in the world’s least developed countries.
 (4)There is inequality within countries as well. Across the developing world, there are on average 23 percent fewer women online than men. Uneven connectivity and usage whether between countries or between people risks leaving those who are not online behind.
 (5)With the Sustainable Development Goals, which the United States supports, the United Nations has set as a target to [s]ignificantly increase access to information and communications technology and strive to provide universal and affordable access to the Internet in least developed countries by 2020.
 (6)Achieving this goal requires overcoming many barriers. Governments of developing countries often lack the resources to make this investment, and there are sometimes significant barriers to private sector investment in connectivity, particularly in rural and other remote areas.
 (7)In addition to obstacles to expanding connectivity infrastructure, there are often barriers to access even where that infrastructure is in place. In the world’s least developed countries, one month of Internet access can cost well over the average person’s annual income. The cost of devices for accessing the Internet, a lack of digital and traditional literacy, gender and other inequality, and limited locally relevant content also combine to serve as barriers to universal Internet access and usage.
 (8)Even where infrastructure and devices are available, some governments are active in censoring and restricting access to certain content and services and enhancing surveillance over and repression of online conduct in contravention of internationally recognized human rights standards. According to one global annual study, 61 percent the world’s Internet users live in countries where criticism of the government, military, or ruling family has been subject to censorship.
 (9)While these are significant barriers, there are proven policies that countries can implement to address them. Creating a regulatory approach that promotes a competitive marketplace, taxing Internet access devices such as smartphones appropriately, promoting free expression and the free flow of data, and creating universal service funds are just some of the policies that can help bring the cost of infrastructure investment and Internet access to a more affordable level.
 (10)The United States is already a leader in promoting access to open, interoperable Internet around the world. For example, in April 2016, the Department of State launched a new diplomatic effort called Global Connect, which seeks to bring an additional 1,500,000,000 people online by 2020.
 (11)United States Government support for expanded Internet access is not only in keeping with our global leadership in the effort to end extreme global poverty and enabling resilient, democratic societies, but is also vital for United States national security and economic interests.
 5.Statement of policyIt is the policy of the United States— (1)to promote increased public and private investment in Internet infrastructure and the creation of the conditions for universal Internet access and usage worldwide by working with—
 (A)foreign governments to encourage policies to increase coverage and reduce the cost of access, including by—
 (i)creating a regulatory approach that promotes a competitive market for investment and innovation in Internet infrastructure and services, including fiber optic, mobile, satellite, Wi-Fi and other connectivity technologies as well as digital financial services and other innovative services and content that can drive use;
 (ii)developing policies for effective, transparent and efficient spectrum allocation, ensuring adequate bandwidth is released to drive the expansion of 3G and 4G services while also encouraging innovative use of wireless technologies to meet public interest goals;
 (iii)promoting policies that encourage infrastructure sharing and are aimed at creating incentives for network operators to share backbone, tower, and other forms of communications infrastructure, as a means to significantly lower network costs;
 (iv)promoting policies that encourage the integration of Internet infrastructure into traditional infrastructure projects to reduce costs, such as by laying of fiber optic cable simultaneously with road construction;
 (v)promoting mechanisms for public financing of rural broadband connectivity and digital inclusion, such as transparent and well-managed universal service funds, similar to the one managed by the Federal Communications Commission, which also includes the E-Rate program, which is specifically designed to connect schools and libraries to the Internet;
 (vi)encouraging the creation, strengthening, and sustainment of independent agencies to regulate the telecommunications and Internet industry and ensure consultation with all stakeholders in the formulation and execution of policies and regulations;
 (vii)encouraging the development of national broadband access plans with specific, time-bound, and measurable goals for achieving universal affordable access, including a specific plan for bringing women, minority, and other marginalized groups online, recognizing both the unique barriers and the unique social and economic benefits associated with extending access to these groups;
 (viii)collecting and openly releasing timely, disaggregated data on all aspects of connectivity, coverage, and digital skills, including data on equality of access for women, minority, and other disadvantaged groups;
 (ix)improving affordability of Internet access devices such as smartphones and personal computers; (x)encouraging laws and regulations that enhance privacy, freedom of expression, and other rights to ensure their relevance and effectiveness in an online era, with an emphasis on promoting a human rights-respecting approach in all Internet expansion efforts;
 (xi)emphasizing the importance of ensuring comparable access for persons with disabilities; (xii)promoting an open and free Internet, which is essential for creating an environment of equal opportunity where innovation can occur, and ensuring wholesale broadband infrastructure is available to all on fair and reasonable terms and in a manner which is transparent and nondiscriminatory;
 (xiii)creating public access facilities in places such as libraries, schools, government buildings, and community centers and community Wi-Fi networks or dedicated facilities for Internet access, which in addition to providing free or low-cost access, can be ideal locations for digital literacy training, online health, banking and education services, job seeking, and access to government data and e-government services;
 (xiv)creating and supporting research and educational networks, which are vital for connecting researchers and educators worldwide and facilitating collaboration in science, medicine, and other fields, and ensuring a stable, high-speed Internet infrastructure at universities, which is essential for the development of local technology-driven entrepreneurs;
 (xv)promoting access to government information and services online for purposes of disseminating information to and enabling participation by people who might not otherwise have it, enhancing accountability, and extending the reach of the government to areas where it may have a limited presence (particularly rural areas) and for generating relevant content to draw people online; and
 (xvi)providing technical assistance and prioritization of funding, supporting policies and programs through assistance in the form of technical expertise and experience sharing and, where appropriate, through material support and funding;
 (B)international organizations and international finance institutions to increase support for activities that expand Internet access, including by—
 (i)encouraging the increase of Internet access-related programs and other investments beyond the 1 to 2 percent they currently receive of all infrastructure-related investment financed by international finance institutions; and
 (ii)encouraging the integration of Internet infrastructure into traditional infrastructure projects, such as the laying of fiber optic cable simultaneously with road construction to reduce costs; and
 (C)private companies to facilitate investment in Internet infrastructure and affordable services in the developing world, including by—
 (i)offering United States Government programs to incentivize and facilitate investment in Internet infrastructure in developing countries;
 (ii)encouraging companies to commit to principles of responsible business conduct, develop systems and policies that identify, prevent, mitigate, and account for adverse human rights impacts, and enhance privacy and freedom of expression; and
 (iii)encouraging the adoption of cooperative infrastructure-sharing policies and flexible approaches to spectrum reuse; and
 (2)to promote digital literacy and other skills people will need to take advantage of expanded and improved access to Internet and close the global digital divide, including where possible, the integration by USAID of digital literacy and related skills into programming and support from USAID and the Department of State for public access facilities, such as Internet in schools, hospitals, government buildings, and other facilities as relevant.
			6.Special Representative for the Global Connect Initiative
 (a)EstablishmentThe Secretary of State shall establish a Special Representative for the Global Connect Initiative (in this section referred to as Special Representative), who shall be appointed by the President, by and with the consent of the Senate. The Special Representative shall have the rank of ambassador and report directly to the Under Secretary of State for Economic Growth, Energy, and the Environment.
 (b)PurposeIn addition to carrying out the duties described in subsection (c) and those duties determined by the Secretary of State, the Special Representative shall direct the foreign policy efforts of the United States Government to promote global universal Internet access, and shall represent the United States internationally in bilateral and multilateral engagement on these matters.
 (c)DutiesThe Special Representative shall— (1)oversee the Global Connect initiative to promote policies and programs that support quality, affordable Internet access, with the goal of enabling first-time access to mobile and broadband Internet for at least 1,500,000,000 people in both urban and rural areas by 2020;
 (2)promote greater investment by international finance institutions and United States corporations in Internet infrastructure expansion and other projects to enhance connectivity, as described in subparagraphs (B) and (C) of section 5(1);
 (3)encourage partner countries to adopt policies designed to lower prices and improve the quality of Internet service, such as those described in section 5(1)(A); and
 (4)collaborate with other Federal agencies to seek opportunities to promote connectivity projects. (d)Collaboration and coordinationThe Special Representative shall, as appropriate, collaborate and coordinate with the Department of Commerce, the Federal Communications Commission, the Overseas Private Investment Corporation, the Export-Import Bank, the United States Agency for International Development, the Millennium Challenge Corporation, and other relevant agencies in formulating United States policies, reports, and implementation strategies for expanding global Internet access.
 (e)AppropriationsThere are authorized to be appropriated— (1)such funds as may be necessary to support the work of the Special Representative and three full time equivalent (FTE) staff members; and
 (2)$200,000 to provide further funding to the Technology Leadership Program as part of a Global Connect fund in order to help bring an additional 1,500,000,000 people online by 2020.
 (f)Annual reportNot more than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate committees a report describing—
 (1)the plans and existing efforts of the United States Government to promote universal Internet access;
 (2)progress towards the goal of connecting an additional 1,500,000,000 people by 2020; (3)methods for private companies to partner in furtherance of these goals; and
 (4)recommendations for further executive and legislative action. 7.USAID support for connectivity, digital literacy, and related needs (a)PurposeThe Administrator of the United States Agency for International Development is authorized to support expanded Internet connectivity worldwide by—
 (1)providing guidance to partner governments on establishing regulatory policies that facilitate expanded Internet connectivity;
 (2)funding and implementing programs to expand Internet infrastructure, improve digital literacy, and other measures necessary to improve Internet connectivity and usage; and
 (3)carrying out other activities as deemed necessary by the Administrator. (b)Authorization of appropriationsIn addition to funds otherwise available for such purposes, there is authorized to be appropriated $1,000,000 in fiscal year 2017 to support USAID activities to promote universal Internet connectivity.
 (c)ReportingThe Administrator shall coordinate with the Secretary of State to ensure USAID’s activities to promote universal Internet connectivity are included in the report required under section 6(f).
			8.Prioritization of efforts for projects that promote expanded Internet access by the Overseas
			 Private Investment Corporation
 (a)In generalThe Overseas Private Investment Corporation should, as appropriate, prioritize and expedite institutional efforts and assistance to facilitate the involvement of such institutions in Internet access-related projects and markets in developing counties and partner with other investors and local institutions, including private sector actors, to specifically increase access to high-quality, open, and affordable Internet services. Investments shall be focused on promoting Internet access with the goal of—
 (1)maximizing the number of people with new access to Internet services; (2)improving and expanding the construction of Internet infrastructure, including fiber, mobile, and other emerging access technologies;
 (3)expanding access to Internet for those in rural areas by supporting the creation of Internet access hubs for individual consumers, businesses, educational institutions, health care facilities, and government agencies;
 (4)building the capacity of developing countries to monitor and appropriately and transparently regulate the Internet sector and to encourage private investment in Internet infrastructure and services; and
 (5)prioritizing investment in countries and regions with particularly acute shortages of critical infrastructure and services needed for Internet access, such as sub-Saharan Africa.
 (b)AmendmentsTitle IV of chapter 2 of part I of the Foreign Assistance Act of 1961 is amended— (1)in section 234(c) (22 U.S.C. 2194(c)), by inserting eligible investors or after involve;
 (2)in section 237(d) (22 U.S.C. 2197(d))— (A)in paragraph (2), by inserting , systems infrastructure costs, after outside the Corporation; and
 (B)in paragraph (3), by inserting , systems infrastructure costs, after project-specific transaction costs; (3)in section 235(a)(2) (22 U.S.C. 2195(a)(2)), by striking 2007 and inserting 2021; and
 (4)in section 238(c) (22 U.S.C. 2198(c)), by inserting or having significant United States connections after owned by United States citizens. (c)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for the Overseas Private Investment Corporation for fiscal year 2017 to carry out the purposes of this Act.
			9.Development of a comprehensive strategy
 (a)Strategy requiredThe President shall establish a comprehensive, integrated, multiyear strategy encouraging the efforts of developing countries to expand access to the Internet for their people as a means to catalyze innovation and economic growth, promote democracy and good governance, create new educational opportunities, improve health outcomes, and strengthen global research networks consistent with the policy stated in section 5.
 (b)Annual reportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report that contains the strategy required under subsection (a) and includes the following elements:
 (1)The objectives of the strategy and the criteria for determining the success of the strategy. (2)A description of efforts to achieve the policy stated in section 5.
 (3)A description of plans to support efforts of developing countries to expand Internet access with the goal of creating favorable conditions for economic growth and poverty reduction in urban and rural areas.
 (4)A description of efforts by the United States Government to create an impact on the enabling policy and regulatory environments of developing nations to foster Internet access as well as expanding access to digital goods and services with the goal of creating favorable conditions for information sharing, democratic governance, and poverty reduction.
 (5)A description of how United States investments to increase Internet access in developing countries may increase economic growth and thereby reduce the need for development assistance in the future.
 (6)A description of efforts to include integration of gender-equitable affordable Internet access into existing economic and business assessments, evaluations, and indexes, such as Millennium Challenge Corporation economic constraints analyses.
				(c)Interagency working group
 (1)In generalThe President may, as appropriate, establish an Interagency Working Group to coordinate the activities of relevant United States Government departments and agencies involved in carrying out the strategy required under this section. These agencies should include the Department of State, the United States Agency for International Development, the Federal Communications Commission, the Millennium Challenge Corporation, the Overseas Private Investment Corporation, and the Export-Import Bank.
 (2)FunctionsThe Interagency Working Group may, among other things— (A)seek to coordinate the activities of the United States Government departments and agencies involved in implementing the strategy required under this section;
 (B)ensure efficient and effective coordination between participating departments and agencies; and (C)facilitate information sharing and coordinate partnerships between the United States Government, the private sector, and other development partners to achieve the goals of the strategy.
					
